
	
		I
		112th CONGRESS
		1st Session
		H. R. 1422
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Boswell (for
			 himself, Mr. Butterfield,
			 Mr. Loebsack,
			 Mr. King of Iowa,
			 Mr. Latham, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To amend the Farm Security and Rural Investment Act of
		  2002 to extend the suspension of the limitation on the period for which certain
		  borrowers are eligible for guaranteed assistance.
	
	
		1.Suspension of limitation on
			 period for which borrowers are eligible for guaranteed assistanceSection 5102 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 1949 note; Public Law 107–171) is amended by
			 striking December 31, 2010 and inserting December 31,
			 2013.
		
